 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                                ....


SCOTT GUNNELLS, an individual,                      Civil Action No.: 1:19-cv-05331-JSR
                                                    Civil Action No.: 1:19-cv-:05312-JSR
                                                                                                     .
Plaintiff,                                             ·-
                                                              -       .a,

                                                    DEFAULT JUDGMENT AS TO
V.                                                  DEFENDANTS MICHAEL JOSEPH
                                                    TEUTUL, PAUL TEUTUL, AND
MICHAEL JOSEPH TEUTUL, an individual;               ORANGE COUNTY CHOPPERS, INC.
PAUL TEUTUL, an individual; ORANGE
COUNTY CHOPPERS, INC., a New York                           USDC SD~Y
Corporation; DISCOVERY, INC., a Delaware                    DOC'UlvffiNT
Corporation.; PILGRIM MEDIA GROUP,
                                                            ELECTRONICALLY FILED
LLC, a Delaware Limited Liability Company;
and DOES 1-10,                                              DOC #:-----,..-t--c-f-'r...,-,.,..--
                                                            DATF rn [:l· --
!Defendants.

         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY ORDERED:

        JUDGMENT AGAINST MICHAEL JOSEPH TEUTUL, PAUL TEUTUL, AND
                     ORANGE COUNTY CHOPPERS, INC.:

         A Judgment is hereby GRANTED and ENTERED against Michael Joseph Teutul, an
 Individual; Paul Teutul, an Individual; and Orange County Choppers, Inc., a New York
 Corporation, jointly and severally, and in favor of Scott Gunnells, in the amount of
 $   J 5"~?. ', g-'-( • 'f 5   , along with interest in the amount prescribed by statute.


 SO ORDERED.

 Date                o2
                       l
                          ty .  2020          By:
                                                    ~off
                                                                    di       '
                                                     United States District Judge
